PER CURIAM.
The defendants appeal a final judgment entered after a non-jury trial. They urge (1) that the court should have entered a summary judgment in their favor pn their motion heard before trial, and (2) that the assumption agreement which is the basis of the action is so vague and indefinite that it will not support the judgment in this case.
We have examined the record and find that the question of the intent of the parties in the making of the agreement sought to be enforced was a matter upon which the court might properly take testimony. See Holmes v. Kilgore, 89 Fla. 194, 103 So. 825. Therefore, it was not error for the court to deny the motion for summary judgment.
The appellants have failed to bring to this court the testimony which the trial judge found sufficient to clarify the subject matter of the assumption agreement. We are therefore unable to consider appellants’ contention that the trial judge mistakenly interpreted the contract between the parties. Cf. McClosky v. Martin, Fla. 1951, 56 So.2d 916, 918.
Affirmed